Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kimura (US 2009/0179974A1).
As to claim 7, Kimura discloses (see Figs 1, 6 and 9) a liquid coating apparatus, comprising: a liquid storage assembly (26) to store a liquid; a liquid remaining amount detector (item 41) capable of detecting a remaining amount of liquid in the liquid storage assembly (see para [0100]); a discharge assembly (head 12) to discharge the liquid in the liquid storage assembly to an outside; a negative pressure generator (40, 40a) capable of generating a negative pressure lower than an atmospheric pressure; a negative pressure adjusting container (chamber 43a) with an internal pressure adjusted to a predetermined negative pressure by the negative pressure generator (see para [0125]); a pressure adjustment controller (44) capable of controlling drive of the negative pressure generator based on a detection result of the liquid remaining amount detector (41, see para [0100]); and a pressure switch (switching driving of pump 31 in 
As to claim 8, Kimura teaches (see Figs 1, 6 and 9) a positive pressure generator (pump chamber 35) to generate positive pressure that is higher than the atmospheric pressure (see para [0130]; wherein the pressure switch (switching driving of pump 31 in communication with the controller 44) capable of switching the pressure in the liquid storage assembly between the positive pressure generated by the positive pressure generator, the predetermined negative pressure in the negative pressure adjusting container, and the atmospheric pressure(see para [0120], [0125], [0130], [0131], and [0137]).
Regarding claim 9, Kimura teaches (see Figs 1, 6 and 9) the pressure adjustment controller is capable of bringing a negative pressure generated by the negative pressure generator close to the atmospheric pressure when the liquid remaining amount detector detects a decrease in the remaining amount of liquid in the liquid storage assembly (see para [0060]) and [0194-0196]).
As to claim 10, Kimura teaches (see Figs 1, 6 and 9) the liquid remaining amount detector (item 41 in communication with the controller 44) is capable detecting the remaining amount of liquid in the liquid storage assembly based on the pressure in the liquid storage assembly(see para [0100] and [0194-0196]).
Regarding claim 11, Kimura teaches (see Figs 1, 6 and 9) the pressure switch (switching driving of pump 31 in communication with the controller 44) includes a first pressure switch to switch the pressure in the liquid storage assembly between the positive pressure generated by the positive pressure generator and a pressure other 
Regarding claim 12, in Kimura (see Figs 1, 6 and 9) the discharge assembly includes a liquid chamber (35) to which the liquid is supplied, an inflow path (27) that is connected to the liquid chamber to allow the liquid to be supplied from the liquid storage assembly into the liquid chamber (35), a diaphragm (33) that includes a portion of a wall portion defining the liquid chamber and is deformable to change a volume of the liquid chamber, and a driver (pressure of air in chamber 43a coming through relief pump 42 flow passage 39) to deform the diaphragm (33) in its thickness direction.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure JP02184370 discloses a liquid application device, liquid supply source (7), control unit (23), sensor (17) and others.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/